Citation Nr: 1424251	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-48 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as secondary to head trauma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to October 1961. 

This matter initially arose from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  He later altered this request for a hearing before a Decision Review Officer (DRO).  However, in a statement received in March 2010, he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2013). 

In August 2011 the Board of Veterans' Appeals  (Board) denied the request to reopen the claim for service connection for Parkinson's disease, including as secondary to head trauma.  The claim was thereafter the subject of a March 2012 Joint Motion for Partial Vacatur Remand (hereinafter "JMPVR") and Order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  The Board then decided in January 2013 that new and material evidence had been received and reopened the claim but remanded the issue on the merits for additional development.  The Board then requested a Veterans Health Administration (VHA) medical opinion in October 2013.  The case is now returned for appellate review.

The issue of service connection for a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2014 the Veteran submitted additional evidence relevant to his appeal.  He noted on a medical opinion response form that he did not waive RO consideration of the evidence and requested that his case be remanded to the RO for consideration of the new evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

This case should again be reviewed by the RO on the basis of the additional evidence submitted since the last SSOC in July 2013.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


